UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7864



HOGAN HUGH JUSTICE,

                                              Plaintiff - Appellant,

          versus


MARTHA A. WANNAMAKER, DCI Warden; JOSEPH
COUNTS, DCI Associate Warden; BURKE BROWN, DCI
Principal; DIANE AUSTIN, DCI Librarian;
SERGEANT PROPER, Investigating Officer,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-95-3490-20BC-3)


Submitted:   September 30, 1997           Decided:   October 15, 1997


Before HALL, ERVIN and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hogan Hugh Justice, Appellant Pro Se. William Ansel Collins, Jr.,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to vacate its prior order denying relief on his 42 U.S.C. §

1983 (1994) complaint. We have reviewed the record and the district

court's order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Justice v. Wannamaker, No.
CA-95-3490-20BC-3 (D.S.C. Nov. 4, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2